


110 HCON 152 : Relating to the 40th anniversary of the

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 152
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Received and referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Relating to the 40th anniversary of the
		  reunification of the City of Jerusalem.
	
	
		Whereas June 2007 marks the 40th anniversary of the Six
			 Day War and the reunification of the city of Jerusalem;
		Whereas Israel has, since its founding, sought peace with
			 its Arab neighbors;
		Whereas in the weeks leading up to the Six Day War,
			 Israel’s neighbors, without provocation, called for and implemented a blockade
			 of Israel’s critical outlet to the Red Sea, ordered United Nations
			 peace-keeping forces out of the Sinai desert, massed their forces with apparent
			 hostile intent in the Sinai and in the Golan Heights, and publicly threatened
			 to destroy Israel;
		Whereas in six days of war, Israel defeated those forces
			 seeking its destruction and reunited the city of Jerusalem which had been
			 artificially divided for 19 years;
		Whereas Jerusalem has been the focal point of Jewish
			 religious devotion and the site of a continuous Jewish presence for over three
			 millennia, with a Jewish majority since at least 1896;
		Whereas Jerusalem is a holy city for the Christian and
			 Muslim faiths;
		Whereas the vibrant Jewish population of the historic Old
			 City of Jerusalem was driven out by force during the 1948 Arab-Israeli
			 War;
		Whereas from 1948 to 1967 Jerusalem was a divided city,
			 and Israeli citizens of all faiths as well as Jews of all nationalities were
			 denied access to holy sites in eastern Jerusalem, including the Old City, in
			 which the Western Wall and the Church of the Holy Sepulchre are located;
		Whereas this year marks the 40th year that Jerusalem has
			 been administered as a unified city in which the rights of all faiths have been
			 respected;
		Whereas the Jerusalem Embassy Act of 1995 (Public Law
			 104–45), which became law on November 8, 1995, states as a matter of United
			 States policy that Jerusalem should remain the undivided capital of Israel in
			 which the rights of every ethnic and religious group are protected; and
		Whereas it is the policy of the United States to support a
			 peaceful, two-state solution to end the conflict between Israel and the
			 Palestinians: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the
			 citizens of Israel on the 40th anniversary of the Six Day War in which Israel
			 defeated enemies aiming to destroy the Jewish State;
			(2)congratulates the
			 residents of Jerusalem and the people of Israel on the 40th anniversary of the
			 reunification of that historic city;
			(3)commends those
			 former combatant states of the Six Day War, Egypt and Jordan, who in subsequent
			 years had the wisdom and courage to embrace a vision of peace and coexistence
			 with Israel;
			(4)commends Israel for
			 its administration of the undivided city of Jerusalem for the past 40 years,
			 during which Israel has respected the rights of all religious groups;
			(5)reiterates its commitment to the provisions
			 of the Jerusalem Embassy Act of 1995 and calls upon the President and all
			 United States officials  to abide by its provisions; and
			(6)urges the
			 Palestinians and Arab countries to join with Israel in peace negotiations to
			 resolve the Arab-Israeli conflict, including realization of the vision of two
			 democratic states, Israeli and Palestinian, living side-by-side in peace and
			 security.
			
	
		
			Passed the House of Representatives June 5,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
